           Case 3:19-cv-00090-JM Document 44 Filed 08/21/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION


MEREDITH FLYING SERVICE LLC
                                                                         PLAINTIFF

v.                                     NO. 3:19CV00090 JM


OLD REPUBLIC INSURANCE COMPANY;
OLD REPUBLIC AEROSPACE, INC. F/K/A
PHOENIX AVIATION MANAGERS, INC.;
AND PRIME TURBINES LLC                                                   DEFENDANTS

                                           JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed with prejudice. All

relief sought is denied, and the case is closed.

       Dated this 21st day of August, 2020.



                                               __________________________________
                                               James M. Moody, Jr.
                                               United States District Judge
